 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          RENEE BISHOP-MCKEAN,                          CASE NO. C20-5416JLR-DWC

11                               Plaintiff,               ORDER DENYING OBJECTIONS
                   v.
12
            WASHINGTON DEPARTMENT
13
            OF CORRECTIONS, et al.,
14
                                 Defendants.
15
            Before the court is Plaintiff Renee Bishop-McKean’s objections (Obj. (Dkt. # 80))
16
     to Magistrate Judge David W. Christel’s rulings of her motion to appoint counsel and her
17
     motion for extension of time (see 6/15/21 Order (Dkt. # 72)). Specifically, she objects to
18
     the denial of her third motion to appoint counsel (Obj. at 3, 5; 6/15/21 Order at 2-4) and
19
     requests an “extension of a month to a month and a half” (Obj. at 5; 6/15/21 Order at
20
     4-5). But Magistrate Judge Christel granted Ms. Bishop-McKean’s request to extend the
21
     discovery cut off date to June 21, 2021—a date that had passed by the time Ms.
22


     ORDER - 1
 1   Bishop-McKean filed her objections. (See 6/15/21 Order at 4-5; Obj.) Her objections

 2   remain vague and do not state what deadline she seeks to extend. (See Obj. at 5.) Having

 3   considered Ms. Bishop-McKean’s objections, Magistrate Judge Christel’s rulings, the

 4   relevant portions of the record, and the applicable law, the court finds that Magistrate

 5   Judge Christel’s rulings are not “clearly erroneous or contrary to law.” See Fed. R. Civ.

 6   P. 72(a) (establishing standard for district court’s modification of magistrate judge’s

 7   order regarding non-dispositive matter); Grimes v. City & Cnty. of San Francisco, 951

 8   F.2d 236, 240 (9th Cir. 1991). Thus, the court DENIES Ms. Bishop-McKean’s

 9   objections (Dkt. # 80).

10             The court is aware that this case is still pending and reminds Ms. Bishop-McKean

11   that Magistrate Judge Christel’s previous orders denying her various orders remain

12   binding. Additionally, the court cautions Ms. Bishop-McKean that the remaining

13   deadlines in the Pretrial Scheduling Order are still in effect. (See Sched. Order (Dkt.

14   # 34).)

15             Dated this 30th day of June, 2021.

16

17                                                     A
                                                       JAMES L. ROBART
18
                                                       United States District Judge
19

20

21

22


     ORDER - 2
